Case 6:21-cv-00606-PGB-EJK Document 8 Filed 05/10/21 Page 1 of 7 PageID 235




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

                      CASE NO.: 6:21-cv-00606-PGB-EJK

GUIDEONE MUTUAL INSURANCE
COMPANY,

      Plaintiff,

v.

EDGEWOOD CHILDREN'S RANCH, INC.
and JANE DOE, as parent and natural
guardian of JOHN DOE, a minor child.

     Defendants.
_________________________________________

       DEFENDANT EDGEWOOD CHILDREN'S RANCH, INC.'S
       UNOPPOSED MOTION FOR ADDITIONAL TIME TO FILE
          RESPONSE TO COMPLAINT AND SUPPORTING
                  MEMORANDUM OF LAW

      Defendant, Edgewood Children's Ranch, Inc. (hereinafter "Edgewood"),

pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and Local Rule 3.01 hereby

files this Unopposed Motion for Additional Time to File Response to Complaint

and Supporting Memorandum of Law and requests an additional forty-five days of

time to respond to the Plaintiff's Complaint and in support thereof would state the

following:

      The instant matter is an insurance coverage declaratory judgment action.

Plaintiff, Guideone Mutual Insurance Company (hereinafter "Guideone"), is the
Case 6:21-cv-00606-PGB-EJK Document 8 Filed 05/10/21 Page 2 of 7 PageID 236




liability insurer of Defendant Edgewood. Guideone is defending Edgewood in a

liability lawsuit brought by Doe. In this declaratory judgment action, Guideone

seeks a ruling as to the available limits of liability for the underlying liability case.

The underlying liability case is proceeding as Case Number 2018-CA-004858-O

brought in the Ninth Judicial Circuit in and for Orange County, Florida.

Edgewood was served with the Complaint in this matter on April 21, 2021. Thus,

its responsive pleading date is May 10, 2021. For several reasons outlined below,

Edgewood requests an additional forty-five days to file its response to the

Complaint.    This request is unopposed by counsel for Guideone.              It is also

unopposed by counsel for Doe. The basis for the motion are severalfold.

      First of all, counsel for Edgewood needs additional time to analyze the case

issues and the claims of Guideone. Perhaps more significantly, however, the

underlying liability case has been ordered to an additional mediation by the end of

June. A copy of the Court's Order referencing such is attached hereto as Exhibit 1.

If the underlying liability case settles, that will moot this declaratory judgment

action. Thus, the Court should grant Edgewood an additional forty-five days to see

if this case becomes moot. Finally, Edgewood would note the co-defendant, Doe,

has not yet been served. Counsel for Doe, however, is in the process of agreeing to

accept service of process pursuant to Federal Rule of Civil Procedure 4. Co-

Defendant Doe will have sixty days to respond to the Complaint once service is


                                           2
Case 6:21-cv-00606-PGB-EJK Document 8 Filed 05/10/21 Page 3 of 7 PageID 237




accepted. See Federal Rule of Civil Produce 4(d)(3). Thus, granting Edgewood an

additional forty-five days to respond to the initial Complaint will not delay this

proceeding.    Edgewood's responsive pleading will still be due before the co-

defendant's responsive pleading.

      It is thereby requested this Court grant Edgewood an additional forty-five

days to file its responsive pleading.

                           MEMORANDUM OF LAW

      Rule 6 of the Federal Rules of Civil Procedure authorizes the granting of an

extension of time by which a party must perform certain actions:

              When an act may or must be done within a specified
              time, the court may, for good cause, extend the time . . .
              with or without motion or notice of the court acts, or if a
              request is made, before the original time or its extension
              expires . . . Federal Rule of Civil Procedure 6(b)(1)(A).

      While courts have discretion in considering whether to grant additional time

under the federal rules, "[A]n application for the enlargement of time under Rule

6(b)(1) normally will be granted in the absence of bad faith on the part of the party

seeking relief or prejudice to the adverse party." See generally, 4B Charles Alan

Wright, Arthur R. Miller and Mary Kay Kane, Federal Practice & Procedures

§1165 (3d Ed. 2012).

      Defendant's request for additional time is being made prior to the deadline

for responding to the Complaint. Also, there will be no prejudice to Guideone by


                                          3
Case 6:21-cv-00606-PGB-EJK Document 8 Filed 05/10/21 Page 4 of 7 PageID 238




the granting of this motion.     In fact, Guideone does not oppose the motion.

Further, as referenced above, a mediation of the underlying liability case may

result in this case becoming moot. Also, the co-defendant's responsive pleading

date will not be until after any extension granted to Edgewood. It is thereby

requested this Court give Edgewood an additional forty-five days until June 24,

2021 to file its responsive pleading.

                   LOCAL RULE 3.01(g) CERTIFICATION

      Defendant Edgewood has conferred with counsel for Plaintiff Guideone and

counsel for Co-Defendant Doe and neither oppose the granting of the relief

requested in this motion.




                                        4
Case 6:21-cv-00606-PGB-EJK Document 8 Filed 05/10/21 Page 5 of 7 PageID 239




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2021 I electronically filed the

foregoing with the Clerk of the Court by using the CMB/ECF system which will

send a notice of electronic filing to the following: Robert Alden Swift, Esq. and

Christine A. Wasula, Esq., Cole, Scott & Kissane, P.A., Tower Place, Suite 400,

1900 Summit Tower Blvd., Orlando, FL 32810.


                                               s/ Chris Ballentine
                                               CHRIS BALLENTINE
                                               Florida Bar No. 434205
                                               Fisher Rushmer, P.A.
                                               390 N. Orange Avenue, Ste. 2200
                                               Post Office Box 3753
                                               Orlando, FL 32801-1642
                                               Telephone: (407) 843-2111
                                               Facsimile: (407) 422-1080
                                               cballentine@fisherlawfirm.com (primary)
                                               dburns@fisherlawfirm.com (secondary)

                                               Attorneys for Defendant, Edgewood
                                               Children's Ranch, Inc.
L:\CMB\Edgewood\DEC ACTION PLEADINGS\Unopposed M for Addl Time by Edgewood.docx\CB/djb




                                                   5
          Case 6:21-cv-00606-PGB-EJK Document 8 Filed 05/10/21 Page 6 of 7 PageID 240
Filing # 125795743 E-Filed 04/28/2021 04:34:18 PM


                                                    IN THE CIRCUIT COURT OF THE
                                                    NINTH JUDICIAL CIRCUIT, IN AND
                                                    FOR ORANGE COUNTY, FLORIDA

                                                    CASE NUMBER: 20 I 8-CA-004858-O
        JANE DOE

                  Plaintiff(s),
        VS


        EDGEWOOD CHILDRENS
        RANCH INC
        FLORIDA ASSOCIATION OF
        CHRISTIAN CHILDCARING
        AGENCIES

                  Defendant(s).


                        ORDER DENYING PLAINTIFFIS MOTION TO DISPENSE WITH
                                   COURT.ORDERED MEDIATION

                      ORDER GRANTING DEFENDANT'S MOTION FOR EXTENSION OF
                                   COURT-ORDERED MEDIATION

                  THIS MATTER comes before the Court, and the Court, having reviewed the file and

        being otherwise fully informed, finds as follows:

             1.   The Defendant's Request for Extension of the twenty (20) day deadline for coordinating

                  the mediation is GRANTED.

             2.   Within ten (10) days from the date of this Order, the parties shall coordinate   a   mediation

                  to occur within sixty (60) days from the date of this Order.

                  The Defendant shall be responsible to initiate the scheduling of the mediation and prepare

                  a   Mediation Order for Judge Weiss's signature.


             3.   The Plaintiff s Motion to Dispense with Court-Order Mediation is DENIED.



                                                        EXHIBIT 1
                                                        Page 1 of 2

                                                    2018-CA-004858-O
 Case 6:21-cv-00606-PGB-EJK Document 8 Filed 05/10/21 Page 7 of 7 PageID 241




           DONE AND ORDERED on this                  of              L      20-4.




                                                              B. Weiss
                                                       Circuit Judge


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing was filed with the Clerk of the Court this
                                                                                          -Qffi-
day   of   0 P, ,1          ,2ozLby    using the Florida Courts E-Filing Portal System.

Accordingly, a copy of the foregoing is being served on this day to all attorney(s)/interested

parties identified on the ePortal Electronic Service List, via transmission of Notices of Electronic

Filing generated by the ePortal System.




                                             Page 2 of 2

                                          2018-CA-0048s8-O
